DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1 to 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feit et al. (9835300) in view of Tarne et al. (6443582) and Kim et al. (20200073046).
Feit et al. disclose an edge-lit luminaire (figure 4) comprising a housing (modified figure 3A below) having a top (modified figure 3A below) and a bottom opening (modified figure 3A below) at least partially defining a cavity (modified figure 3A below), a lens (120) coupled to the housing that defines a generally circular footprint (figure 3A), a light emitter (130) positioned proximate an edge of the cavity, the light emitter oriented substantially parallel to the bottom opening and configured to emit light into the lens, a heat sink (140, column 3, lines 61 to 63) disposed on an outer edge of the cavity, the light emitter coupled to the heat sink (figure 4), a reflector (160) coupled to the housing between the top of the housing and the lens, the reflector configured to direct light emitted toward the cavity back into the lens, and wherein at least a portion of the light emitted into the lens is redirected inside of the lens and emitted in a direction nonparallel to the bottom opening (figure 4, note that the light emitter is not a collimating light, the light emitted into the lens therefore is not collimated, the redirected light inside of the lens would obviously be emitted in a direction nonparallel to the bottom opening).  However, Feit et al. do not disclose that the lens is a non planar lens defining a generally circular footprint and a concavo-convex shape, the lens being formed from multiple discrete sections, the light emitter configured to emit light into an edge of the lens toward a center of the cavity, the heat sink including a base and a plurality of fins, and the light emitter is connected to the base.
Tarne et al. teach a non planar lens (13) defining a generally circular footprint and a concavo-convex shape (66, figures 1, 5, 6), the lens being formed from multiple discrete sections (sections where reference numeral 72 is pointing, column 4, lines 5 to 7), the light emitter configured to emit light into an edge of the lens toward a center of the cavity (figures 1, 3, column 4, lines 15 to 46).  Wherein the lens includes a micro structure (43, 52, 71) capable of producing a predetermined distribution of light as claimed in claim 2.
Kim et al. teach the heat sink (figure 15) including a base (modified figure 15) and a plurality of fins (139, modified figure 15 below), and the light emitter (112) connected to the base as claimed in claim 3.
It would have been obvious to one skilled in the art to modify the lens of Feit et al. with the non planar lens defining a generally circular footprint and a concavo-convex shape with multiple discrete sections, as taught by Tarne et al., for optimizing and varying the light distribution at different locations along the outward concavo convex light exiting surface of the lens.
It would have been obvious to one skilled in the art to include the heat sink of Feit et al. with a base and a plurality of fins, as taught by Kim et al., for increasing the heat dissipating surfaces for the light emitter to therefore enhance the heat dissipation away from the light emitter.
With regards to claim 4, further comprising a driver (180) positioned in the housing and retained in a driver housing (185).
With regards to claim 6, the limitation “fused” together defining a product by how the product was made.  Please note that the method  of forming the device is not germane to the issue of patentability of the device itself.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)   Therefore, the limitation “fused” together has not been given patentable weight.  Besides, forming the lens sections by fused together is considered to be a choice of engineering skill or choice of design since fused the sections together is one of numerous known methods for forming a component that one skilled in the art would have good reasons to pursue this known option for its benefits of low cost, quick time, and minimizing manufactured steps.
5.	Claims 7, 9 and 11 to 13 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. (20170031080) in view of Xu et al. (20180073688).
	Speer et al. disclose an edge-lit luminaire comprising a circular housing (60) including a cavity (figure 5, cavity within the housing) and a bottom opening (figure 5, the bottom opening opposite the base where reference numeral 60 is pointing), a non-planar lens (figure 3) coupled to the housing, the lens being formed from multiple discrete sections (40, 42, 44, 46, 48, 50, figure 3) and a light emitter (16) positioned proximate to the edge of the lens, the light emitter configured to emit light through the edge and toward a center of the lens (figure 5, paragraph 0023, lines 10 to 13), wherein at least a portion of the light emitted into the edge of the lens is redirected inside of the lens and emitted in a direction non-parallel to the bottom opening (paragraph 0023, lines 13 to 18).  However, Speer et al. do not disclose the lens including edges to generally define a circular outer edge and a curved body extending between the edges.
	Xu et al. teach the lens including edges (41) to generally define a circular outer edge and a curved body (411, figure 3) between the edges such that the edges are in close contacted with the light sources to receive high light entrance efficiency from the light source. Wherein the lens includes eight edges that approximate a circular shape (figure 3) as claimed in claim 11, the light emitter is a first light emitter (21), the luminaire further comprising a plurality of light emitters (figure 1), each light emitter of the plurality of light emitters positioned proximate an edge of the lens and configured to emit light toward a center of the lens (figure 1) as claimed in claim 12, and the lens includes a microstructure (431) capable of producing a predetermined distribution of light as claimed in claim 13. 
	It would have been obvious to one skilled in the art to include the lens of Speer et al. with  a plurality of edges and a curved body between the edges, as taught by Xu et al., to generally define a circular outer edge such that the edges are in close contacted with the light sources to receive high light entrance efficiency from the light source, and to include the lens of Speer et al. with microstructure, as taught by Xu et al., for producing a predetermined distribution of light.
With regards to claim 9, further comprising a reflector (20) coupled to the housing between a surface of the cavity and the lens, the reflector configured to direct light emitted toward the cavity back into the lens (figure 5).
6.	Claims 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. in view of Van Winkle (20160018093) and Murata et al. (20180045878). 
Speer et al. disclose an edge-lit luminaire comprising a housing (60) including a cavity (figure 5, cavity within the housing) and a bottom opening (figure 5, the bottom opening opposite the base where reference numeral 60 is pointing), a driver housing (62) within the housing, a reflector (20) coupled to the housing and positioned within the cavity, a lens (2) coupled to the housing, the lens including edge to generally define a circular outer edge, the lens extending between a first plane and as second plane parallel to the first plane (figure 5), the lens being formed from multiple discrete sections (40, 42, 44, 46, 48, 50, figure 3), an LED (16) positioned proximate to the edge of the lens, and the light emitter configured to emit light through the edge and toward a center of the lens (figure 5, paragraph 0023, lines 10 to 13).  However, Speer et al. do not disclose that the driver housing having a base and a cover, a driver positioned in the driver housing, and the lens including flat edges to generally define a circular outer edge.
Van Winkle teaches a driver housing (65) positioned in the cavity (figure 3), the driver housing having a base (60) and a cover (64), and a driver (62) positioned in the driver housing.
Murata et al. teach the lens (14) including flat edges (14a, figure 1) to generally define a circular outer edge, and an LED (17A, B) positioned proximate to one of the flat edges of the lens. Wherein the light emitter is a first light emitter (17A), and lens further comprising a plurality of light emitters (figure 1), each light emitter of the plurality of light emitters positioned proximate an edge of the lens and configured to emit light toward a center of the lens (figure 2) as claimed in claim 18.
It would have been obvious to one skilled in the art to provide the driver housing of Speer et al. with a base and a cover positioned within the cavity, as taught by Van Winkle, to protect the driver to reduce the depth of the housing. 
It would have been obvious to one skilled in the art to include the lens of Speer et al. with flat edges generally defining the circular outer edge, as taught by Murata et al., such that the LEDs can be in closed contact with the flat edges to allow the light emitted from the LEDs entering through the flat edges with high light entrance efficiency. With regards to the specific number of edges as claimed in claim 17, it would have been obvious matter of design choice to modify the lens of Speer et al. as modified by Murata et al. having eight edges, since applicant has not disclosed that having the edges at this specific number solves any stated problem or is for any particular purpose and it appears that the lens of Speer would perform equally well with the edges at any desired number.  
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Speer et al. in view of Van Winkle and Murata et al., as applied to claim 16 above, and further in view of Xu et al. 
Speer et al. as modified by Van Winkle and Murata et al. discloses the invention substantially as claimed with the exception of disclosing that the lens includes a microstructure capable of producing a predetermined distribution of light.
Xu et al. teach the lens including a microstructure (431) capable of producing a predetermined distribution of light.
It would have been obvious to one skilled in the art to include the lens of Speer et al. with a microstructure, as taught by Xu et al., for producing a predetermined distribution of light.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1 to 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,169,319 in view of Tarne et al.
Claims 1 and 2 of patent ‘319 disclose the invention substantially as claimed with the exception of disclosing that the lens being formed from multiple discrete sections.
Tarne et al. teach that the lens being formed from multiple discrete sections (sections where reference numeral 72 is pointing, column 4, lines 5 to 7).
It would have been obvious to one skilled in the art to form the lens of claims 1 to 5 of patent ‘319 with multiple discrete sections, as taught by Tarne et al., for optimizing and varying the light distribution at different locations along the outward concavo convex light exiting surface of the lens.
10.	Claims 7 and 9 to 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 to 15 of U.S. Patent No. 11,169,319 in view of Tarne et al.
Claims 7 and 9 to 15 of patent ‘319 disclose the invention substantially as claimed with the exception of disclosing that the lens being formed from multiple discrete sections.
Tarne et al. teach that the lens being formed from multiple discrete sections (sections where reference numeral 72 is pointing, column 4, lines 5 to 7).
It would have been obvious to one skilled in the art to form the lens of claims 7 and 9 to 15 of patent ‘319 with multiple discrete sections, as taught by Tarne et al., for optimizing and varying the light distribution at different locations along the outward concavo convex light exiting surface of the lens.
11.	Claims 16 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 to 20 of U.S. Patent No. 11,169,319 in view of Tarne et al.
Claims 16 to 20 of patent ‘319 disclose the invention substantially as claimed with the exception of disclosing that the lens being formed from multiple discrete sections.
Tarne et al. teach that the lens being formed from multiple discrete sections (sections where reference numeral 72 is pointing, column 4, lines 5 to 7).
It would have been obvious to one skilled in the art to form the lens of claims 16 to 20 of patent ‘319 with multiple discrete sections, as taught by Tarne et al., for optimizing and varying the light distribution at different locations along the outward concavo convex light exiting surface of the lens.
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 contains allowable subject matter including the lens sections releasably connected together in combination with all other features as claimed in claim 7.

    PNG
    media_image1.png
    401
    866
    media_image1.png
    Greyscale

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Miletich et al. is cited to show other pertinent driver housing (32) extending upwardly from top (14) of base member (12) for alignment with pass through opening (26) to allow driver tray (38) having driver (44) slidably removing through the opening from below the base to communicate with external environment for servicing, upgrading or replacing component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y M. Lee/
Primary Examiner, Art Unit 2875